COWART, Judge.
Appellee, an electric service public utility, owes appellant, a customer, a refund for overcharges. The customer claims it is entitled to prejudgment interest on the overcharge refund under section 687.01, Florida Statutes and Argonaut Insurance Company v. May Plumbing Co., 474 So.2d 212 (Fla.1985). The utility claims that as a regulated public utility it can lawfully do only what is authorized by the Public Service Commission, which, by Florida Administrative Code Rule 25-6.106(2), has authorized overcharge refunds but has not authorized the payment of interest on overcharge refunds.
In the absence of a clear and lawful limitation, a regulated public utility has all rights granted by, and duties imposed by, general law and, specifically, has the legal obligation to pay prejudgment interest on overcharge refunds.
We certify as a question of great public interest:
Is a regulated public utility in Florida liable to customers for prejudgment interest on overcharge refunds?
Final summary judgment in favor of the utility is reversed and the case remanded for entry of summary judgment for the customer.
REVERSED and REMANDED.
UPCHURCH, C.J., and GREEN, O.L., Associate Judge, concur.